 In the Matter of THECENTRAL DISPENSARY AND EMERGENCY HOSPITALandBUILDINGSERVICE AND MAINTENANCEORBERS,LOCAL120.C.C.I.O.Case No. 8-3548AMENDMENT TO DIRECTION OF ELECTIONMay 23,194.2On April 29, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' the election to be held within thirty (30)days from the date of the Direction under the direction and supervisionof the Regional Director for the Fifth Region (Baltimore, Mary-land).The Board, having been advised by the Regional Directorthat a longer time within which to hold the election is necessary,hereby amends the Direction of Election issued on April 29, 1942,by striking therefrom the words "not later than thirty (30) days fromthe date of this Direction" and substituting therefor the words "notlater than sixty (60) days from the date of this Direction."140 N. L.R. B. 1011.41 N. L.R. B., No. 50.215